The Coubt held, that the city judge had not authority to issue writs of habeas corpus, out of court, on the ground that the city recorder had his authority to issue the writ of habeas corpus in virtue of Ms power, ex officio, as supreme court commissioner; and that the office of supreme court commissioner was abolished by the constitution of 1846, since which the recorder of the city had no authority to issue writs of habeas corpus, and consequently the city judge could not derive such authority from the law vesting him, ex officio, with the powers and functions of the recorder of the city of New York.
The judgment of the court below was therefore affirmed.